      Case 2:17-cv-10721-JTM-JVM Document 159 Filed 11/14/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                     Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                        Section H
                                                  Judge Jane Triche Milazzo
        Plaintiffs,
                                                  Division 1
 v.                                               Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


                  MOTION FOR PARTIAL SUMMARY JUDGMENT
               ON PLAINTIFFS’ REQUESTS FOR INJUNCTIVE RELIEF

       Defendants Leon Cannizzaro (in his individual capacity); Graymond Martin; David Pipes;

Iain Dover; Jason Napoli; Arthur Mitchell; Tiffany Tucker; Michael Trummel; Matthew Hamilton;

Inga Petrovich; Laura Rodrigue; and Sarah Dawkins (the “Individual Defendants”), through

undersigned counsel, respectfully request entry of partial summary judgment under Federal Rule

of Civil Procedure 56, dismissing all requests for injunctive relief asserted against them by




                                              1
      Case 2:17-cv-10721-JTM-JVM Document 159 Filed 11/14/19 Page 2 of 2



Plaintiffs Renata Singleton, Marc Mitchell, Lazonia Baham, Jane Doe, Tiffany LaCroix, Fayona

Bailey, and John Roe (the “Individual Plaintiffs”) and Silence Is Violence for lack of standing.1

       As explained further in the accompanying memorandum, all of the criminal cases in which

the Individual Plaintiffs were victims or witnesses have now resolved. Similarly, there is no reason

to believe that Silence Is Violence faces an imminent threat of injury by any specific Individual

Defendant. Because they cannot show any continuing harm as a result of alleged past wrongdoing

or any real and immediate threat of future harm at the hands of the Individual Defendants, the

Plaintiffs lack standing to seek injunctive relief against the Individual Defendants.

                                                      Respectfully submitted,


                                                       /s/ Matthew J. Paul
                                                      Richard C. Stanley, 8487
                                                      W. Raley Alford, III, 27354
                                                      Matthew J. Paul, 37004
                                                      STANLEY, REUTER, ROSS, THORNTON
                                                       & ALFORD, LLC
                                                      909 Poydras Street, Suite 2500
                                                      New Orleans, Louisiana 70112
                                                      Telephone: (504) 523-1580
                                                      Facsimile: (504) 524-0069

                                                      Counsel for Leon Cannizzaro (in his
                                                      individual capacity); Graymond Martin;
                                                      David Pipes; Iain Dover; Jason Napoli;
                                                      Arthur Mitchell; Tiffany Tucker; Michael
                                                      Trummel; Matthew Hamilton; Inga
                                                      Petrovich; Laura Rodrigue; and Sarah
                                                      Dawkins




1
 This motion does not address claims asserted against Mr. Cannizzaro in his official capacity (i.e.,
against the Orleans Parish District Attorney’s Office (“OPDA”)).


                                                 2
